EXHIBIT 10.75

MODUSLINK GLOBAL SOLUTIONS, INC.

FISCAL 2009

EXECUTIVE OFFICER

BONUS TARGETS

EXECUTIVE OFFICERS

The executive officers of the Company serve at the discretion of the Board of
Directors. From time to time, the Human Resources and Compensation Committee of
the Board of Directors reviews and determines the salaries that are paid to the
Company’s executive officers. The following table sets forth the target bonus
for the Company’s executive officers.

 

Name

   Target Bonus
(as % of base
salary)  

Joseph C. Lawler

   125 %

Steven G. Crane

   70 %

Peter L. Gray

   60 %

Mark J. Kelly

   60 %

William R. McLennan

   80 %

David J. Riley

   50 %

Scott D. Smith

   80 %